May 19, 2011 VIA EDGAR Mr. Kevin L. Vaughn Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, NE Washington DC, 20549 Re: St. Jude Medical, Inc. Form 10-K for the fiscal year ended January 1, 2011, Filed March 2, 2011 File No. 1-12441 Dear Mr. Vaughn: On behalf of St. Jude Medical, Inc. (the  Company ), this letter responds to the comments received from you on behalf of the Division of Corporation Finance of the Securities and Exchange Commission (the  Commission ), in a letter dated April 28, 2011 (the  Comment Letter ). For ease of reference in this letter, the Commissions comments contained in the Comment Letter appear directly above the Companys response. Form 10-K for the fiscal year ended January 1, 2011 Exhibit 13 Managements Discussion and Analysis of Financial Condition, page 1 1. Comment: Please refer to page 9 of Exhibit 13. Please tell us, and revise future filings to clarify, the reasons underlying the changes in each of the line items you discuss, including the impact attributable to price, volume and new products. As one example only, instead of merely stating that [t]he increase in AF net sales was driven by operational net sales growth, expand to explain the reasons for the sales growth. Response: We consider materiality when discussing the underlying reasons for the changes in our net sales for each operating segment. We also disclose the sales growth by similar class of products for each operating segment. We believe our disclosure of sales by similar class of productshelps toexplain the underlying reasons for the sales growth for each operating segment. The disclosure in our fiscal year 2010 Form 10-K MD&A also addresses other impacts to our net sales, including organic sales growth (operational sales growth), foreign currency impacts and incremental sales from acquisitions. When applicable, we also explain when other material items impact our net sales, such as when a competitors temporary suspension of sales in 2010 benefitted our CRM operating segment net sales. The primary factors impacting our net sales for all operating segments has been sales growth resulting from new product launches, continued market penetration of our existing products and our acquisition activity. Securities and Exchange Commission May 19, 2011 Page 2 For example, in our AF operating segment, our access, diagnosis, visualization, recording and ablation products assist physicians in diagnosing and treating atrial fibrillation and other irregular heart rhythms. AF 2010 net sales increased 13% compared to the prior year due to the continued increase in electrophysiology (EP) catheter ablation procedures as well as our on-going rollout of recently approved EP ablation catheters internationally, including the Therapy Cool Flex irrigated ablation catheter and the Safire Blu Duo and Therapy Cool Path Duo bi-directional irrigated ablation catheters. Additionally, 2010 net sales increased over 2009 due to continued market penetration and new product offerings in our Swartz and Agilis families of EP introducers. Foreign currency translation had a favorable impact on AF 2010 net sales of $5.2 million compared to 2009. Similar to the above AF operating segment discussion, in future filings we will expand our disclosure to explain the reasons for the sales growth, including more detailed discussion of our new product launches and continued market penetration, which have been driving our sales growth period over period. Liquidity, page 14 2.
